





Exhibit 10.2








Commercial Paper Dealer Agreement
4(a)(2) Program
Between:
Spire Inc., as Issuer and
Wells Fargo Securities, LLC, as Dealer
Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
dated as of December 21, 2016 between the Issuer and U.S. Bank, National
Association, as Issuing and Paying
Agent
Dated as of
December 21, 2016




--------------------------------------------------------------------------------




Commercial Paper Dealer Agreement
4(a)(2) Program
This agreement (the “Agreement”) sets forth the understandings between the
Issuer and the Dealer, each named on the cover page hereof, in connection with
the issuance and sale by the Issuer of its short-term promissory notes (the
“Notes”) through the Dealer.
Certain terms used in this Agreement are defined in Section 6 hereof.
The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.
1.
Offers, Sales and Resales of Notes.

1.1
While (i) the Issuer has and shall have no obligation to sell the Notes to the
Dealer or to permit the Dealer to arrange any sale of the Notes for the account
of the Issuer, and (ii) the Dealer has and shall have no obligation to purchase
the Notes from the Issuer or to arrange any sale of the Notes for the account of
the Issuer, the parties hereto agree that in any case where the Dealer purchases
Notes from the Issuer, or arranges for the sale of Notes by the Issuer, such
Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.

1.2
So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, the Issuer shall not, without the
consent of the Dealer, offer, solicit or accept offers to purchase, or sell, any
Notes except (a) in transactions with one or more dealers which may from time to
time after the date hereof become dealers with respect to the Notes by executing
with the Issuer one or more agreements which contain provisions substantially
similar to those contained in Section 1 of this Agreement, of which the Issuer
hereby undertakes to provide the Dealer prompt notice or (b) in transactions
with the other dealers listed on the Addendum hereto, which are executing
agreements with the Issuer which contain provisions substantially similar to
Section 1 of this Agreement contemporaneously herewith. In no event shall the
Issuer offer, solicit or accept offers to purchase, or sell, any Notes directly
on its own behalf in transactions with persons other than broker-dealers as
specifically permitted in this Section 1.2.

1.3    The Notes shall be in a minimum denomination of $250,000 or integral
multiples of $1,000 in excess thereof, will bear such interest rates, if
interest bearing, or will be sold at such discount from their face amounts, as
shall be agreed upon by the Dealer and the Issuer, shall have a maturity not
exceeding 365 days from the date of issuance and may have such terms as are
specified in Exhibit C hereto or the Private Placement Memorandum. The Notes
shall not contain any provision for extension, renewal or automatic “rollover.”
1.4
The authentication and issuance of, and payment for, the Notes shall be effected
in accordance with the Issuing and Paying Agency Agreement, and the Notes shall
be either individual physical certificates or book-entry notes evidenced by one
or more master notes (each, a “Master Note”) registered in the name of The
Depository Trust Company (“DTC”) or its nominee, in the form or forms annexed to
the Issuing and Paying Agency Agreement.

1.5    If the Issuer and the Dealer shall agree on the terms of the purchase of
any Note by the Dealer or


2

--------------------------------------------------------------------------------




the sale of any Note arranged by the Dealer (including, but not limited to,
agreement with respect to the date of issue, purchase price, principal amount,
maturity and interest rate or interest rate index and margin (in the case of
interest-bearing Notes) or discount thereof (in the case of Notes issued on a
discount basis), and appropriate compensation for the Dealer’s services
hereunder) pursuant to this Agreement, the Issuer shall cause such Note to be
issued and delivered in accordance with the terms of the Issuing and Paying
Agency Agreement and payment for such Note shall be made by the purchaser
thereof, either directly or through the Dealer, to the Issuing and Paying Agent,
for the account of the Issuer. Except as otherwise agreed, in the event that the
Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make payment for a Note on the date fixed for settlement, the
Dealer shall promptly notify the Issuer, and if the Dealer has theretofore paid
the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note. If such failure occurred for any reason other than default by the Dealer,
the Issuer shall reimburse the Dealer on an equitable basis for the Dealer’s
loss of the use of such funds for the period such funds were credited to the
Issuer’s account.
1.6
The Dealer and the Issuer hereby establish and agree to observe the following
procedures in connection with offers, sales and subsequent resales or other
transfers of the Notes:

(a)
Offers and sales of the Notes by or through the Dealer shall be made only to:
(i) investors reasonably believed by the Dealer to be Qualified Institutional
Buyers or Institutional Accredited Investors and (ii) non-bank fiduciaries or
agents that will be purchasing Notes for one or more accounts, each of which is
reasonably believed by the Dealer to be an Institutional Accredited Investor.

(b)
Resales and other transfers of the Notes by the holders thereof shall be made
only in accordance with the restrictions in the legend described in clause (e)
below.

(c)
No general solicitation or general advertising shall be used in connection with
the offering of the Notes. Without limiting the generality of the foregoing,
without the prior written approval of the Dealer, the Issuer shall not issue any
press release or place or publish any “tombstone” or other advertisement
relating to the Notes.

(d)
No sale of Notes to any one purchaser shall be for less than $250,000 principal
or face amount, and no Note shall be issued in a smaller principal or face
amount. If the purchaser is a non-bank fiduciary or agent acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.

(e)
Offers and sales of the Notes by the Issuer through the Dealer acting as agent
for the Issuer shall be subject to the restrictions described in the legend
appearing on Exhibit A hereto. A legend substantially to the effect of such
Exhibit A shall appear as part of the Private Placement Memorandum used in
connection with offers and sales of Notes hereunder, as well as on each
individual certificate representing a Note and each Master Note representing
book-entry Notes offered and sold pursuant to this Agreement.

(f)
The Dealer shall furnish or shall have furnished to each purchaser of Notes for
which it has acted as the Dealer a copy of the then-current Private Placement
Memorandum unless such purchaser has previously received a copy of the Private
Placement Memorandum as then in effect. The Private Placement Memorandum shall
expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information



3

--------------------------------------------------------------------------------




from, the Issuer and the Dealer and shall provide the names, addresses and
telephone numbers of the persons from whom information regarding the Issuer may
be obtained.
(g)
The Issuer agrees, for the benefit of the Dealer and each of the holders and
prospective purchasers from time to time of the Notes that, if at any time the
Issuer shall not be subject to Section 13 or 15(d) of the Exchange Act, the
Issuer will furnish, upon request and at its expense, to the Dealer and to
holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).

(h)
In the event that any Note offered or to be offered by the Dealer would be
ineligible for resale under Rule 144A, the Issuer shall promptly notify the
Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.

(i)
The Issuer represents that it is not currently issuing commercial paper in the
United States market in reliance upon the exemption provided by Section 3(a)(3)
of the Securities Act. The Issuer agrees that, if it shall issue commercial
paper after the date hereof in reliance upon such exemption (a) the proceeds
from the sale of the Notes will be segregated from the proceeds of the sale of
any such commercial paper by being placed in a separate account; (b) the Issuer
will institute appropriate corporate procedures to ensure that the offers and
sales of notes issued by the Issuer pursuant to the Section 3(a)(3) exemption
are not integrated with offerings and sales of Notes hereunder; and (c) the
Issuer will comply with each of the requirements of Section 3(a)(3) of the
Securities Act in selling commercial paper or other short-term debt securities
other than the Notes in the United States.

1.7
The Issuer hereby represents and warrants to the Dealer, in connection with
offers, sales and resales of Notes, as follows:

(a)    The Issuer hereby confirms to the Dealer that (except as permitted by
Section 1.6(i)) within
the preceding six months neither the Issuer nor any person other than the Dealer
or the other dealers referred to in Section 1.2 hereof acting on behalf of the
Issuer has offered or sold any Notes, or any substantially similar security of
the Issuer (including, without limitation, medium-term notes issued by the
Issuer), to, or solicited offers to buy any such security from, any person other
than the Dealer or the other dealers referred to in Section 1.2 hereof. The
Issuer also agrees that (except as permitted by Section 1.6(i)), as long as the
Notes are being offered for sale by the Dealer and the other dealers referred to
in Section 1.2 hereof as contemplated hereby and until at least six months after
the offer of Notes hereunder has been terminated, neither the Issuer nor any
person other than the Dealer or the other dealers referred to in Section 1.2
hereof (except as contemplated by Section 1.2 hereof) will offer the Notes or
any substantially similar security of the Issuer for sale to, or solicit offers
to buy any such security from, any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof, it being understood that such
agreement is made with a view to bringing the offer and sale of the Notes within
the exemption provided by Section 4(a)(2) of the Securities Act and shall
survive any termination of this Agreement. The Issuer hereby represents and
warrants that it has not taken or omitted to take, and will not take or omit to
take, any action that would cause the offering and sale of Notes hereunder to be
integrated with any other offering of securities, whether such offering is made
by the Issuer or some other party or parties.


4

--------------------------------------------------------------------------------




(b)    The Issuer represents and agrees that the proceeds of the sale of the
Notes are not currently
contemplated to be used for the purpose of buying, carrying or trading
securities within the meaning of Regulation T and the interpretations thereunder
by the Board of Governors of the Federal Reserve System. In the event that the
Issuer determines to use such proceeds for the purpose of buying, carrying or
trading securities, whether in connection with an acquisition of another company
or otherwise, the Issuer shall give the Dealer at least five business days’
prior written notice to that effect. The Issuer shall also give the Dealer
prompt notice of the actual date that it commences to purchase securities with
the proceeds of the Notes. Thereafter, in the event that the Dealer purchases
Notes as principal and does not resell such Notes on the day of such purchase,
to the extent necessary to comply with Regulation T and the interpretations
thereunder, the Dealer will sell such Notes either (i) only to offerees it
reasonably believes to be Qualified Institutional Buyers or to Qualified
Institutional Buyers it reasonably believes are acting for other Qualified
Institutional Buyers, in each case in accordance with Rule 144A or (ii) in a
manner which would not cause a violation of Regulation T and the interpretations
thereunder.


2.
Representations and Warranties of Issuer.

The Issuer represents and warrants that:
2.1    The Issuer is a corporation duly organized, validly existing and in good
standing under
the laws of the jurisdiction of its incorporation and has all the requisite
corporate power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agency Agreement.
2.2
This Agreement and the Issuing and Paying Agency Agreement have been duly
authorized, executed and delivered by the Issuer and constitute legal, valid and
binding obligations of the Issuer enforceable against the Issuer in accordance
with their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and any limitations on rights to indemnity and
contribution imposed by applicable law.

2.3
The Notes have been duly authorized, and when issued as provided in the Issuing
and Paying Agency Agreement, will be duly and validly issued and will constitute
legal, valid and binding obligations of the Issuer enforceable against the
Issuer in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and any limitations
on rights to indemnity and contribution imposed by applicable law.

2.4
Assuming compliance by the Dealer with the procedures applicable to it set forth
in Section 1.6 hereof, the offer and sale of the Notes in the manner
contemplated hereby do not require registration of the Notes under the
Securities Act, pursuant to the exemption from registration contained in Section
4(a)(2) thereof, and no indenture in respect of the Notes is required to be
qualified under the Trust Indenture Act of 1939, as amended.

2.5
The Notes will rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer.



5

--------------------------------------------------------------------------------




2.6    No consent or action of, or filing or registration with, any governmental
or public
regulatory body or authority, including the SEC, is required to authorize, or is
otherwise required in connection with the execution, delivery or performance of,
this Agreement, the Notes or the Issuing and Paying Agency Agreement, except as
may be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Notes.
2.7    Neither the execution and delivery of this Agreement and the Issuing and
Paying
Agency Agreement, nor the issuance of the Notes in accordance with the Issuing
and Paying Agency Agreement, nor the fulfillment of or compliance with the terms
and provisions hereof or thereof by the Issuer, will (i) result in the creation
or imposition of any mortgage, lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Issuer, or (ii) violate
or result in a breach or a default under any of the terms of the Issuer’s
charter documents or by-laws, any contract or instrument to which the Issuer is
a party or by which it or its property is bound, or any law or regulation, or
any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer is subject or by which it or its property
is bound, which breach or default could reasonably be expected to have a
material adverse effect on the financial condition or operations of the Issuer
or the ability of the Issuer to perform its obligations under this Agreement,
the Notes or the Issuing and Paying Agency Agreement.
2.8
Except as disclosed in the Company Information, there is no litigation or
governmental proceeding pending, or to the knowledge of the Issuer threatened,
against or affecting the Issuer or any of its subsidiaries which could
reasonably be expected to result in a material adverse change in the financial
condition or operations of the Issuer or the ability of the Issuer to perform
its obligations under this Agreement, the Notes or the Issuing and Paying Agency
Agreement.

2.9    The Issuer is not an “investment company” within the meaning of the
Investment
Company Act of 1940, as amended.
2.10
Neither the Private Placement Memorandum nor the Company Information, except for
Dealer Information, contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

2.11
Except as disclosed in the Company Information or as has been disclosed to the
Dealer in writing, neither the Issuer nor any of its subsidiaries nor any
director or officer, nor, to the knowledge of the Issuer, any agent, employee,
representative or affiliate or other person associated with or acting on behalf
of the Issuer or any of its subsidiaries or affiliates (i) has used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) has made any direct or
indirect unlawful contribution or payment to any official of, or candidate for,
or any employee of, any federal, state or foreign office from corporate funds;
(iii) has made any bribe, unlawful rebate, payoff, influence payment, kickback
or other unlawful payment; or (iv) is aware of or has taken any action, directly
or indirectly, that could result in a violation by such persons of the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, the Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder (collectively, the “FCPA”) or the U.K.
Bribery Act 2010 (the “Bribery Act”) or similar



6

--------------------------------------------------------------------------------




law or regulation of any other relevant jurisdiction; and neither the Issuer nor
any of its subsidiaries nor any director or officer, nor to the knowledge of the
Issuer, any agent, employee, representative or affiliate or other person
associated with or acting on behalf of the Issuer or any of its subsidiaries or
affiliates is aware of or has taken any action, directly or indirectly, that
could result in a sanction for violation by such persons of the OECD Convention
on Combating Bribery of Foreign Public Officials in International Business
Transactions, the FCPA or the Bribery Act or similar law or regulation of any
other relevant jurisdiction; and the Issuer, its subsidiaries and affiliates
have each conducted their businesses in compliance, in all material respects,
with the FCPA, the Bribery Act and any applicable similar law or regulation and
have instituted and maintain policies and procedures that are reasonably
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.
2.12
Except as disclosed in the Company Information or as has been disclosed to the
Dealer in writing, the operations of the Issuer and its subsidiaries are and
have been conducted at all times in compliance, in all material respects, with
applicable financial recordkeeping and reporting requirements, including,
without limitation, those of the Bank Secrecy Act, as amended by Title III of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 and the Currency and Foreign
Transactions Reporting Act of 1970, as amended, and the applicable money
laundering statutes of jurisdictions where the Issuer and its subsidiaries
conduct business, and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the "Money Laundering Laws") and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Issuer or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Issuer, threatened.

2.13
Except as disclosed in the Company Information or as has been disclosed to the
Dealer in writing, neither the Issuer nor any of its subsidiaries nor any
director or officer, nor to the knowledge of the Issuer, any agent, employee,
representative or affiliate of the Issuer or any of its subsidiaries (i) is
currently the subject of any sanctions administered or imposed by the United
States (including any administered or enforced by the Office of Foreign Assets
Control of the U.S. Treasury Department, the U.S. Department of State, or the
Bureau of Industry and Security of the U.S. Department of Commerce), the United
Nations Security Council, the European Union, or the United Kingdom (including
sanctions administered or enforced by Her Majesty’s Treasury) or other relevant
sanctions authority (collectively, “Sanctions” and such persons, “Sanctioned
Persons”) or (ii) will directly or indirectly, use the proceeds of the Notes, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person (x) to fund or facilitate any activities
or business of or with any person or in any country or territory that, at the
time of such funding or facilitation, is the subject of Sanctions, or (y) in any
manner that will result in a violation of any economic Sanctions by, or could
result in the imposition of Sanctions against, any person (including any person
participating in the offering of Notes, whether as dealer, advisor, investor or
otherwise).

2.14
Except as disclosed in the Company Information or as has been disclosed to the
Dealer in writing, neither the Issuer nor any of its subsidiaries nor any
director or officer, nor to the knowledge of the Issuer, any agent, employee,
representative or affiliate of the Issuer



7

--------------------------------------------------------------------------------




or any of its subsidiaries, is a person that is, or is 50% or more owned or
otherwise controlled by a person that is: (i) the subject of any Sanctions; or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan, and Syria) (collectively, “Sanctioned Countries” and
each, a “Sanctioned Country”).
2.15
Except as has been disclosed in the Company Information or as has been disclosed
to the Dealer in writing or is not material to the analysis under any Sanctions,
neither the Issuer nor any of its subsidiaries or affiliates has knowingly
engaged in any dealings or transactions with or for the benefit of a Sanctioned
Person, or with or in a Sanctioned Country, in the preceding 3 years, nor does
the Issuer or any of its subsidiaries or affiliates have any plans to increase
its dealings or transactions, or commence dealings or transaction, with or for
the benefit of Sanctioned Persons, or with or in Sanctioned Countries.

2.16
Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by the Issuer to the Dealer, as of the date thereof, that, both
before and after giving effect to such issuance and after giving effect to such
amendment or supplement, (i) the representations and warranties given by the
Issuer set forth in this Section 2 remain true and correct on and as of such
date as if made on and as of such date, (ii) in the case of an issuance of
Notes, the Notes being issued on such date have been duly and validly issued and
constitute legal, valid and binding obligations of the Issuer, enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and (iii)
in the case of an issuance of Notes, since the date of the most recent Private
Placement Memorandum, there has been no material adverse change in the financial
condition or operations of the Issuer which has not been disclosed to the Dealer
in writing.

3.
Covenants and Agreements of Issuer.

The Issuer covenants and agrees that:
3.1    The Issuer will give the Dealer prompt notice (but in any event prior to
any subsequent
issuance of Notes hereunder) of any amendment to, modification of or waiver with
respect to, the Notes or the Issuing and Paying Agency Agreement, including a
complete copy of any such amendment, modification or waiver.
3.2
The Issuer shall, whenever there shall occur any change in the Issuer’s
financial condition or operations or any development or occurrence in relation
to the Issuer that would be material to holders of the Notes or potential
holders of the Notes (including any downgrading or receipt of any notice of
intended or potential downgrading or any review for potential change in the
rating accorded any of the Issuer’s securities by any nationally recognized
statistical rating organization which has published a rating of the Notes),
promptly, and in any event prior to any subsequent issuance of Notes hereunder,
notify the Dealer (by telephone, confirmed in writing) of such change,
development or occurrence.



8

--------------------------------------------------------------------------------




3.3    The Issuer, subject to compliance with any applicable confidentiality
restrictions of
which the Dealer has been notified in writing, shall from time to time furnish
to the Dealer such information as the Dealer may reasonably request, including,
without limitation, any press releases or material provided by the Issuer to any
national securities exchange or rating agency, regarding (i) the Issuer’s
operations and financial condition, (ii) the due authorization and execution of
the Notes and (iii) the Issuer’s ability to pay the Notes as they mature;
provided that the Company acknowledges that any refusal to provide such
information reasonably requested (even if such refusal is required by applicable
confidentiality restrictions) may result in the inability of the Dealer to act
as dealer in respect of the Notes until such information has been furnished to
the Dealer.
3.4
The Issuer will take all such action as the Dealer may reasonably request to
ensure that each offer and each sale of the Notes will comply with any
applicable state Blue Sky laws; provided, however, that the Issuer shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.

3.5    The Issuer will not be in (i) default of any of its obligations under the
Notes or (ii)
material default of any of its obligations hereunder or under the Issuing and
Paying Agency Agreement, in each case at any time that any of the Notes are
outstanding.
3.6
The Issuer shall not issue Notes hereunder until the Dealer shall have received
(a) an opinion of counsel to the Issuer, addressed to the Dealer, satisfactory
in form and substance to the Dealer, (b) a copy of the executed Issuing and
Paying Agency Agreement as then in effect, (c) a copy of resolutions adopted by
the Board of Directors of the Issuer, satisfactory in form and substance to the
Dealer and certified by the Secretary or similar officer of the Issuer,
authorizing execution and delivery by the Issuer of this Agreement, the Issuing
and Paying Agency Agreement and the Notes and consummation by the Issuer of the
transactions contemplated hereby and thereby, (d) prior to the issuance of any
book-entry Notes represented by a master note registered in the name of DTC or
its nominee, a copy of the executed Letter of Representations among the Issuer,
the Issuing and Paying Agent and DTC and of the executed master note, (e) prior
to the issuance of any Notes in physical form, a copy of such form (unless
attached to this Agreement or the Issuing and Paying Agency Agreement) and (f)
such other certificates, opinions, letters and documents as the Dealer shall
have reasonably requested.

3.7    The Issuer shall reimburse the Dealer for all of the Dealer’s
out-of-pocket expenses
related to this Agreement, including expenses incurred in connection with its
preparation and negotiation, and the transactions contemplated hereby
(including, but not limited to, the printing and distribution of the Private
Placement Memorandum), and, if applicable, for the reasonable fees and
out-of-pocket expenses of the Dealer’s counsel.
3.8
The Issuer shall not file a Form D (as referenced in Rule 503 under the
Securities Act) at any time in respect of the offer or sale of the Notes.

4.     Disclosure.
4.1
The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer. The Private
Placement



9

--------------------------------------------------------------------------------




Memorandum shall contain a statement expressly offering an opportunity for each
prospective purchaser to ask questions of, and receive answers from, the Issuer
concerning the offering of Notes and to obtain relevant additional information
which the Issuer possesses or can acquire without unreasonable effort or
expense.
4.2
The Issuer agrees to promptly furnish the Dealer the Company Information as it
becomes available; provided, however, that Company Information that is publicly
available on the SEC's EDGAR system shall be deemed furnished to the Dealer
hereunder.

4.3    (a) The Issuer further agrees to notify the Dealer promptly upon the
occurrence of any
event relating to or affecting the Issuer that would cause the Company
Information then in existence to include an untrue statement of a material fact
or to omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they are made, not
misleading.
(b)In the event that the Issuer gives the Dealer notice pursuant to Section
4.3(a) and the Dealer notifies the Issuer that it then has Notes it is holding
in inventory, the Issuer agrees promptly to supplement or amend the Private
Placement Memorandum so that the Private Placement Memorandum, as amended or
supplemented, shall not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, and the
Issuer shall make such supplement or amendment available to the Dealer.
(c)In the event that (i) the Issuer gives the Dealer notice pursuant to Section
4.3(a), (ii) the Dealer does not notify the Issuer that it is then holding Notes
in inventory and (iii) the Issuer chooses not to promptly amend or supplement
the Private Placement Memorandum in the manner described in clause (b) above,
then all solicitations and sales of Notes shall be suspended until such time as
the Issuer has so amended or supplemented the Private Placement Memorandum, and
made such amendment or supplement available to the Dealer.
5.     Indemnification and Contribution.
5.1
The Issuer will indemnify and hold harmless the Dealer, each individual,
corporation,
partnership, trust, association or other entity controlling the Dealer, any
affiliate of the Dealer or any such controlling entity and their respective
directors, officers and employees, partners, incorporators, shareholders,
servants, trustees and agents (hereinafter the “Indemnitees”) against any and
all out-of-pocket liabilities, penalties, suits, causes of action, losses,
damages, costs and expenses (including, without limitation, reasonable fees and
disbursements of counsel or judgments of whatever kind or nature (each a
“Claim”), imposed upon, incurred by or asserted against the Indemnitees to the
extent arising out of or based upon (i) any allegation that the Private
Placement Memorandum, the Company Information or any information provided by the
Issuer to the Dealer included (as of any relevant time) or includes an untrue
statement of a material fact or omitted (as of any relevant time) or omits to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading or (ii) the breach
by the Issuer of any agreement, covenant or representation made in or pursuant
to this Agreement. This indemnification shall not apply to the extent that the
Claim arises out of or is based upon (a) Dealer Information or (b) the gross
negligence, bad faith or willful misconduct of such Indemnitee.



10

--------------------------------------------------------------------------------




5.2
Provisions relating to claims made for indemnification under this Section 5 are
set forth on Exhibit B to this Agreement.

5.3    In order to provide for just and equitable contribution in circumstances
in which the
indemnification provided for in this Section 5 is held to be unavailable or
insufficient to hold harmless the Indemnitees, although applicable in accordance
with the terms of this Section 5, the Issuer shall contribute to the aggregate
costs incurred by the Dealer in connection with any Claim in the proportion of
the respective economic interest of the Issuer and the Dealer; provided,
however, that such contribution by the Issuer shall be in an amount such that
the aggregate costs incurred by the Dealer do not exceed the aggregate of the
commissions and fees earned by the Dealer hereunder with respect to the issue or
issues of Notes to which such Claim relates. The respective economic interests
shall be calculated by reference to the aggregate proceeds to the Issuer of the
Notes issued hereunder and the aggregate commissions and fees earned by the
Dealer hereunder.
6. Definitions.
6.1
“Bribery Act” shall have the meaning set forth in Section 2.11.

6.2
“Claim” shall have the meaning set forth in Section 5.1.

6.3
“Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s most recent
report on Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed
by the Issuer with the SEC since the most recent Form 10-K, (ii) the Issuer’s
most recent annual audited financial statements and each interim financial
statement or report prepared subsequent thereto, if not included in item (i)
above, (iii) any other information or disclosure prepared pursuant to Section
4.3 hereof and (iv) any information prepared or approved by the Issuer for
dissemination to investors or potential investors in the Notes.

6.4
“Current Issuing and Paying Agent” shall have the meaning set forth in Section
7.8(i).

6.5
“Dealer Information” shall mean material concerning the Dealer provided by the
Dealer in writing expressly for inclusion in the Private Placement Memorandum.



6.6
“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.



6.7
“FCPA” shall have the meaning set forth in Section 2.11.

6.8
“Indemnitee” shall have the meaning set forth in Section 5.1.

6.9
“Institutional Accredited Investor” shall mean an institutional investor that is
an accredited investor within the meaning of Rule 501 under the Securities Act
and that has such knowledge and experience in financial and business matters
that it is capable of evaluating and bearing the economic risk of an investment
in the Notes, including, but not limited to, a bank, as defined in Section
3(a)(2) of the Securities Act, or a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in its individual or fiduciary capacity.

6.10
“Issuing and Paying Agency Agreement” shall mean the issuing and paying agency



11

--------------------------------------------------------------------------------




agreement described on the cover page of this Agreement, as such agreement may
be amended or supplemented from time to time.
6.11
“Issuing and Paying Agent” shall mean the party designated as such on the cover
page of this Agreement, as issuing and paying agent under the Issuing and Paying
Agency Agreement, or any successor thereto in accordance with the Issuing and
Paying Agency Agreement.

6.12    “Money Laundering Laws” shall have the meaning set forth in Section
2.12.
6.13
“Non-bank fiduciary or agent” shall mean a fiduciary or agent other than (a) a
bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a savings and
loan association, as defined in Section 3(a)(5)(A) of the Securities Act.

6.14    “Outstanding Notes” shall have the meaning set forth in Section 7.8(ii).
6.15
“Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

6.16
“Qualified Institutional Buyer” shall have the meaning assigned to that term in
Rule 144A under the Securities Act.

6.17    “Replacement” shall have the meaning set forth in Section 7.8(i).
6.18
“Replacement Issuing and Paying Agent” shall have the meaning set forth in
Section 7.8(i).

6.19
“Replacement Issuing and Paying Agency Agreement” shall have the meaning set
forth in Section 7.8(i).

6.20    “Rule 144A” shall mean Rule 144A under the Securities Act.
6.21
“Sanctioned Countries” and “Sanctioned Country” shall have the meanings set
forth in Section 2.14.



6.22
“Sanctioned Persons” shall have the meaning set forth in Section 2.13.



6.23
“Sanctions” shall have the meaning set forth in Section 2.13.

6.24    “SEC” shall mean the U.S. Securities and Exchange Commission.
6.25
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

7. General
7.1
Unless otherwise expressly provided herein or in connection with any suit,
action or
proceeding as set forth in section 7.3, all notices, requests, demands, consents
and other



12

--------------------------------------------------------------------------------




communications hereunder among the parties hereto shall be in writing and shall
be deemed given: (a) upon personal delivery, (b) three (3) business days after
being mailed by certified or registered mail, postage prepaid, return receipt
requested, (c) one (1) business day after being sent via a nationally recognized
overnight courier services or (d) upon delivery by facsimile or electronic mail
(with confirmation by the transmitting equipment) provided that a copy is mailed
by certified or registered mail, postage prepaid, return receipt requested, in
each case to the appropriate addresses and facsimile numbers set forth below (or
at such other addresses and facsimile numbers as the parties may designate by
written notice in accordance with this Section 7.1):
For the Issuer and the Guarantor:
Address:        Spire, Inc.
700 Market
St. Louis, Missouri 63101
Attention: Treasury
Telephone number: 314-342-0506
Fax number: 314-349-2489
Electronic mail: treasury@spireenergy.com
With a copy to:
Address:        Spire, Inc.
700 Market
St. Louis, Missouri 63101
Attention: General Counsel
Fax number: 314-421-1979
Electronic mail: legalnotices@spireenergy.com


13

--------------------------------------------------------------------------------




For the Dealer:
Address:    550 South Tryon Street;
MAC D1086-051,
Charlotte, North Carolina 28202
Attention: Commercial Paper Origination
Telephone number: 704-410-4757
Fax number: 704-410-0315
7.2    This Agreement shall be governed by and construed in accordance with the
laws of the
State of New York, without regard to its conflict of laws provisions.
7.3
Each party hereto agrees that any suit, action or proceeding brought against any
other party hereto in connection with or arising out of this Agreement or the
Notes or the offer and sale of the Notes shall be brought solely in the United
States federal courts located in the Borough of Manhattan or the courts of the
State of New York located in the Borough of Manhattan. EACH PARTY HERETO WAIVES
ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

7.4
This Agreement may be terminated, at any time, by the Issuer, upon one business
day’s prior notice to such effect to the Dealer, or by the Dealer upon one
business day’s prior notice to such effect to the Issuer. Any such termination,
however, shall not affect the obligations of the Issuer under Sections 3.7, 5
and 7 hereof or the respective representations, warranties, agreements,
covenants, rights or responsibilities of the parties made or arising prior to
the termination of this Agreement.

7.5
This Agreement is not assignable by either party hereto without the written
consent of the other party; provided, however, that the Dealer may assign its
rights and obligations under this Agreement to any affiliate of the Dealer that
is permitted to act as a commercial paper dealer as contemplated by this
Agreement.

7.6
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

7.7    Except as provided in Section 5, this Agreement is for the exclusive
benefit of the parties
hereto, and their respective permitted successors and assigns hereunder, and
shall not be deemed to give any legal or equitable right, remedy or claim to any
other person whatsoever.


7.8
(i) The parties hereto agree that the Issuer may, in accordance with the terms
of this Section 7.8, from time to time replace the party which is then acting as
Issuing and Paying Agent (the “Current Issuing and Paying Agent”) with another
party (such other party, the “Replacement Issuing and Paying Agent”), and enter
into an agreement with the Replacement Issuing and Paying Agent covering the
provision of issuing and paying agency functions in respect of the Notes by the
Replacement Issuing and Paying Agent (the “Replacement Issuing and Paying Agency
Agreement”) (any such replacement, a “Replacement”).

(ii) From and after the effective date of any Replacement, (A) to the extent
that the Issuing and Paying Agency Agreement provides that the Current Issuing
and Paying


14

--------------------------------------------------------------------------------




Agent will continue to act in respect of Notes outstanding as of the effective
date of such Replacement (the “Outstanding Notes”), then (i) the “Issuing and
Paying Agent” for the Notes shall be deemed to be the Current Issuing and Paying
Agent, in respect of the Outstanding Notes, and the Replacement Issuing and
Paying Agent, in respect of Notes issued on or after the Replacement, (ii) all
references to the “Issuing and Paying Agent” hereunder shall be deemed to refer
to the Current Issuing and Paying Agent in respect of the Outstanding Notes, and
the Replacement Issuing and Paying Agent in respect of Notes issued on or after
the Replacement, and (iii) all references to the “Issuing and Paying Agency
Agreement” hereunder shall be deemed to refer to the existing Issuing and Paying
Agency Agreement, in respect of the Outstanding Notes, and the Replacement
Issuing and Paying Agency Agreement, in respect of Notes issued on or after the
Replacement; and (B) to the extent that the Issuing and Paying Agency Agreement
does not provide that the Current Issuing and Paying Agent will continue to act
in respect of the Outstanding Notes, then (i) the “Issuing and Paying Agent” for
the Notes shall be deemed to be the Replacement Issuing and Paying Agent, (ii)
all references to the “Issuing and Paying Agent” hereunder shall be deemed to
refer to the Replacement Issuing and Paying Agent, and (iii) all references to
the “Issuing and Paying Agency Agreement” hereunder shall be deemed to refer to
the Replacement Issuing and Paying Agency Agreement.
(iii) From and after the effective date of any Replacement, the Issuer shall not
issue any Notes hereunder unless and until the Dealer shall have received: (a) a
copy of the executed Replacement Issuing and Paying Agency Agreement, (b) a copy
of the executed Letter of Representations among the Issuer, the Replacement
Issuing and Paying Agent and DTC, (c) a copy of the executed Master Note
authenticated by the Replacement Issuing and Paying Agent and registered in the
name of DTC or its nominee, (d) an amendment or supplement to the Private
Placement Memorandum describing the Replacement Issuing and Paying Agent as the
Issuing and Paying Agent for the Notes, and reflecting any other changes thereto
necessary in light of the Replacement so that the Private Placement Memorandum,
as amended or supplemented, satisfies the requirements of this Agreement, and
(e) a legal opinion of counsel to the Issuer, addressed to the Dealer, in form
and substance reasonably satisfactory to the Dealer, as to (x) the due
authorization, delivery, validity and enforceability of Notes issued pursuant to
the Replacement Issuing and Paying Agency Agreement, and (y) such other matters
as the Dealer may reasonably request.
7.9
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Issuer and the Dealer with respect to the subject
matter hereof.



15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.
Spire Inc., as Issuer
 
Wells Fargo Securities, LLC, as Dealer
By: /s/ Lynn D. Rawlings
 
By: /s/ Steven P. Shorkey
Name: Lynn D. Rawlings
 
Name: Steven P. Shorkey
Title: Vice President, Treasurer and
 
Title: Director
             Assistant Corporate Secretary
 
 
 
 
 











































































[Signature Page to Dealer Agreement]


16

--------------------------------------------------------------------------------




Addendum
The following additional clause shall apply to the Agreement and be deemed a
part thereof.
1.    The other dealers referred to in clause (b) of Section 1.2 of the
Agreement are Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Credit Suisse Securities (USA) LLC.


17

--------------------------------------------------------------------------------




Exhibit A
Form of Legend for Private Placement Memorandum and Notes
THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT THAT IT
HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO THE ISSUER
AND THE NOTES, THAT IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND THAT IT IS EITHER (A) AN INSTITUTIONAL INVESTOR THAT IS
AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER THE ACT AND THAT
EITHER IS PURCHASING NOTES FOR ITS OWN ACCOUNT, IS A U.S. BANK (AS DEFINED IN
SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND LOAN ASSOCIATION OR OTHER
INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE ACT) ACTING IN ITS
INDIVIDUAL OR FIDUCIARY CAPACITY OR IS A FIDUCIARY OR AGENT (OTHER THAN A U.S.
BANK OR SAVINGS AND LOAN ASSOCIATION OR OTHER INSTITUTION) PURCHASING NOTES FOR
ONE OR MORE ACCOUNTS EACH OF WHICH IS AN INSTITUTIONAL ACCREDITED INVESTOR WITH
RESPECT TO WHICH SUCH PURCHASER HAS SOLE INVESTMENT DISCRETION; OR (B) A
QUALIFIED INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE
ACT WHICH IS ACQUIRING NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS,
EACH OF WHICH IS A QIB AND WITH RESPECT TO EACH OF WHICH THE PURCHASER HAS SOLE
INVESTMENT DISCRETION; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE
SELLER MAY RELY UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5
OF THE ACT PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER
THEREOF ALSO SHALL ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER
THEREOF WILL BE MADE ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER
THE ACT, EITHER (1) TO THE ISSUER OR TO A PLACEMENT AGENT DESIGNATED BY THE
ISSUER AS A PLACEMENT AGENT FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT
AGENTS”), NONE OF WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2)
THROUGH A PLACEMENT AGENT TO AN INSTITUTIONAL ACCREDITED INVESTOR OR A QIB BY A
PLACEMENT AGENT, OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE REQUIREMENTS OF
RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.


18

--------------------------------------------------------------------------------




Exhibit B
Further Provisions Relating to Indemnification
(a)
The Issuer agrees to reimburse each Indemnitee for all out-of-pocket expenses
(including reasonable fees and disbursements of internal and external counsel)
as they are incurred by it in connection with investigating or defending any
loss, claim, damage, liability or action in respect of which indemnification may
be sought under Section 5 of the Agreement (whether or not it is a party to any
such proceedings).

(b)
Promptly after receipt by an Indemnitee of notice of the existence of a Claim,
such Indemnitee will, if a claim in respect thereof is to be made against the
Issuer, notify the Issuer in writing of the existence thereof; provided that (i)
the omission so to notify the Issuer will not relieve the Issuer from any
liability which it may have hereunder unless and except to the extent it did not
otherwise learn of such Claim and such failure results in the forfeiture by the
Issuer of substantial rights and defenses, and (ii) the omission so to notify
the Issuer will not relieve it from liability which it may have to an Indemnitee
otherwise than on account of this indemnity agreement. In case any such Claim is
made against any Indemnitee and it notifies the Issuer of the existence thereof,
the Issuer will be entitled to participate therein, and to the extent that it
may elect by written notice delivered to the Indemnitee, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnitee; provided that
if the defendants in any such Claim include both the Indemnitee and the Issuer,
and the Indemnitee shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Issuer, the Issuer shall not have the right to direct the defense of such Claim
on behalf of such Indemnitee, and the Indemnitee shall have the right to select
separate counsel to assert such legal defenses on behalf of such Indemnitee.
Upon receipt of notice from the Issuer to such Indemnitee of the Issuer’s
election so to assume the defense of such Claim and approval by the Indemnitee
of counsel, the Issuer will not be liable to such Indemnitee for expenses
incurred thereafter by the Indemnitee in connection with the defense thereof
(other than reasonable costs of investigation) unless (i) the Indemnitee shall
have employed separate counsel in connection with the assertion of legal
defenses in accordance with the proviso to the next preceding sentence (it being
understood, however, that the Issuer shall not be liable for the expenses of
more than one separate counsel (in addition to any local counsel in the
jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of existence of the Claim
or (iii) the Issuer has authorized in writing the employment of counsel for the
Indemnitee. The indemnity, reimbursement and contribution obligations of the
Issuer hereunder shall be in addition to any other liability the Issuer may
otherwise have to an Indemnitee and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Issuer and any Indemnitee. The Issuer agrees that without the Dealer’s prior
written consent, it will not settle, compromise or consent to the entry of any
judgment in any Claim in respect of which indemnification may be sought under
the indemnification provision of the Agreement (whether or not the Dealer or any
other Indemnitee is an actual or potential party to such Claim), unless such
settlement, compromise or consent (i) includes an unconditional release of each
Indemnitee from all liability arising out of such Claim and (ii) does not
include a statement as to or an admission of fault, culpability or failure to
act, by or on behalf of any Indemnitee.





19